Exhibit CERTIFICATION BY CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No.1 (the “Amendment”) to the annual report of Numerex Corp. (the “Company”) on Form 10-K/A for the year ended December31, 2009 as filed with the Securities and Exchange Commission on March29, 2010 (the “Report, and as amended by the Amendment No. 1 filed on the date hereof, the “Amended Report”), I, Stratton J. Nicolaides, as Chief Executive Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1)The Amended Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Amended Report fairly presents, in all material respects, the financial condition and results of operations of the Company. This certificate is being furnished solely pursuant to 8 U.S.C. Section1350 and is not being filed as part of the Amended Report or as a separate disclosure document, and may not be disclosed, distributed or used by any person or for any reason other than as specifically required by law. April 20, By:/s/ Stratton J. Nicolaides Stratton J. Nicolaides, Chairman and Chief Executive Officer
